  Dated: July 17, 2019

  The following is ORDERED:




_____________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF OKLAHOMA



  In re:

  Marusak, Ronald Edward                                 Case No. 18-81208-TRC
                    Debtor.                              Chapter 13


                            ORDER DENYING MOTION TO ABSTAIN

           On July 11, 2019, Debtor’s Motion for Abstention (Docket Entry 121), with objection

  filed by LSF8 Master Participation Trust (Docket Entry 130) came on for evidentiary hearing

  before this court. After review of the docket, record and exhibits submitted in this case, the court

  finds that the motion should be denied.

           A motion for abstention pursuant to 11 U.S.C. § 305(a) is extraordinary relief, only to be

  granted if the interests of creditors and the debtor would be better served by dismissal or

  suspension. As the movant, it is Debtor’s burden to show that the requested suspension will

  better serve the interests of himself and his creditors. Courts use a “totality of the

  circumstances” test and consider seven factors in evaluating a § 305(a) motion: (1) the economy



   Case 18-81208        Doc 139      Filed 07/17/19 Entered 07/17/19 15:55:38              Desc Main
                                      Document     Page 1 of 4
and efficiency of administration; (2) whether another forum is available to protect the interests of

the parties; (3) whether federal proceedings are necessary to reach a just and equitable solution;

(4) whether there is an alternative means of achieving an equitable distribution of assets; (5)

whether the debtor and creditors can do an out-of-court work out; (6) whether a non-federal

insolvency proceeding is far advanced; and (7) the purpose for which the bankruptcy jurisdiction

has been sought. 1 Not all factors are given the same weight, and the inquiry is made on a case-

by-case basis. 2

          Debtor does not identify and address any of these factors directly. He essentially argues

that it would be more efficient to proceed in the federal district court against LSF8 and stay his

bankruptcy case. This case was filed to stop state court foreclosure proceedings. He attempted

to remove the state court case to this court by filing an adversary case (Case No. 19-8001) and

then moved to withdraw the reference. 3 He also filed a federal court case seeking to alter the

state court foreclosure judgment and rescind a settlement agreement entered after the judgment

of foreclosure based on alleged jurisdictional defects in the settlement agreement, Case No. 18-

cv-00405-RAW. 4 He argues that his federal and state court cases must be allowed to proceed to

assess damages against LSF8 that he can then use to offset LSF8’s secured claim in bankruptcy

court. At the hearing of this motion, Debtor revealed that LSF8 has yet to be served in the




1
 In re General Aeronautics Corp., 594 B.R. 442, 480-81 (Bankr. D. Utah 2018) (citing In re
Northshore Mainland Servs., Inc., 537 B.R. 192, 203 (Bankr. D. Del. 2015).
2
    In re Monitor Single Lift I, Ltd., 381 B.R. 455, 462 (Bankr. S.D.N.Y. 2008)
3
  This court entered its report and recommendation and Debtor’s motion is pending before the
federal district court.
4
    Debtor’s Exhibit B-2, Complaint.



    Case 18-81208       Doc 139     Filed 07/17/19 Entered 07/17/19 15:55:38           Desc Main
                                     Document     Page 2 of 4
federal court case and that a show cause for failure to prosecute had been issued. Thus, there is

no timetable for resolution of these cases in the federal court.

         The court does not believe that suspension of the bankruptcy proceeding to allow the

federal court cases to continue would promote efficient administration of this case or be

beneficial to all parties. Debtor is not using bankruptcy in the way it is intended. He is seeking

assistance from federal district and bankruptcy courts to review, vacate or modify state court

judgments. He is delaying proposing a confirmable chapter 13 plan to wait on his federal court

cases while suggesting to the federal district court that the bankruptcy prevents him from

proceeding in his district court case, that he is pursuing discovery regarding his claims against

LSF8 through his bankruptcy case, and that he has difficulty in determining the proper party to

serve in his federal court action. In addition to pursuing two cases in federal district court, he has

attempted to vacate orders in his state court case post-bankruptcy. 5 Thus, it appears he is

attempting to delay resolution of his dispute with LSF8 rather than advance and resolve it, and

this motion for abstention is yet another means of delay. There is no indication that suspension

of his bankruptcy would promote an efficient administration of his dispute with LSF8 that would

benefit both parties nor that seeking relief in federal district court is necessary to reach a just and

equitable solution.

         In filing bankruptcy, Debtor took advantage of the automatic stay to interrupt and delay

the effect of the state court foreclosure. In filing his federal court cases, Debtor seeks to interrupt

and delay his bankruptcy case by seeking abstention. The state court proceedings had progressed

significantly before he turned to this court and the federal district court. These factors weigh

against his § 305(a) suspension request. Waiting for the federal cases to run their course would



5
    Debtor’s Exhibit C-21.



    Case 18-81208     Doc 139      Filed 07/17/19 Entered 07/17/19 15:55:38              Desc Main
                                    Document     Page 3 of 4
be time consuming and costly to all parties. Suspension of his bankruptcy while he proceeds in

yet another forum may not lead to an offset of LSF8’s claim since he is attempting to attack

judgments entered by a state court through the federal court. The parties state that they have

reached two settlement agreements that were purportedly breached by Debtor, which suggests

that suspension of bankruptcy to obtain an out of court settlement is unlikely. This court can

only conclude that Debtor is using bankruptcy and this motion to suspend proceedings primarily

to delay his creditors, and to force LSF8 to incur additional time and expense. The court finds

that Debtor has failed to meet his burden to obtain the extraordinary relief of suspension pursuant

to § 305(a).

       IT IS THEREFORE ORDERED that Debtor’s Motion for Abstention (Docket Entry 121)

is denied.

                                               ###




 Case 18-81208       Doc 139     Filed 07/17/19 Entered 07/17/19 15:55:38            Desc Main
                                  Document     Page 4 of 4
